Citation Nr: 0107603	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to 
include non-cardiac chest pain.

3. Entitlement to service connection for periarticular 
fibrositis, to include joint pain.

4. Entitlement to service connection for irritable bowel 
syndrome.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
August 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

A review of the claims file shows that the veteran's service 
medical and personnel records have not been associated with 
the file.  The RO has made several requests, but no recorded 
response from the National Personnel Records Center (NPRC) is 
of record.  Furthermore, he has reported VA medical treatment 
from the early 1990's, records of which appear not to have 
been requested.  The United States Court of Appeals for 
Veterans Claims has held that where pertinent records are in 
existence and are in the Government's possession, any such 
records which are in existence are constructively part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Further, the Veteran's Claims Assistance Act of 2000 
indicates that:

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to obtain 
the veteran's service medical and personnel records.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Additionally, in order to make certain that all records are 
on file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that establishing 
service connection for PTSD requires (1) medical evidence 
diagnosing the condition; (2) a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and (3) "credible supporting evidence" 
that the claimed in-service stressor actually occurred, 
unless it is shown that the veteran served in combat.  
38 C.F.R. § 3.304(f).  Thus far, despite attempts to obtain 
pertinent information from the veteran, there has been no co-
operation, and there is nothing to describe or to confirm in 
terms of stressors.

In this case, it is unclear whether the veteran served in 
combat.  Likewise, no attempts to verify the veteran's 
claimed stressors through the U. S. Armed Service Center for 
Research of Unit Records have been made, and it appears that 
such an attempt to verify the in-service stressors would be 
appropriate if it is determined that the veteran did not have 
combat service.  This of course can not happen if the 
appellant provides no information concerning stressors.

Additionally, despite repeated attempts, the appellant has 
offered no evidence that he actually has any of the currently 
claimed disorders.  He is advised that he should submit 
records showing the claimed disorders, or provide the RO with 
such guidance that records could be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain the veteran's service medical and 
personnel records.  The RO's efforts to 
obtain the veteran's service personnel 
and medical records should be documented 
in the record and the RO should adhere to 
the directives regarding obtaining 
records from a Federal agency as set 
forth in the Veterans Claims Assistance 
Act of 2000.  Further, if no records are 
obtained, the claims folder should 
contain documentation from the NPRC that 
the records are not present.  The claims 
file currently shows requests to the 
NPRC, but it is not clear there was ever 
a response.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD, 
hypertension, periarticular fibrositis, 
and irritable bowel syndrome, not already 
associated with the claims file.  The 
appellant's assistance in obtaining 
pertinent records should be solicited as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

3. If it is determined that the 
veteran did not engage in combat, the 
RO should contact the veteran and ask 
him to provide further details 
regarding the dates and specific 
locations of the claimed in-service 
stressors.

4. Subsequently, the RO should attempt 
to verify the veteran's reported in-
service stressors through the U.S. 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197.  
Obviously this step will be possible 
only if the appellant supplies 
sufficient information to identify 
stressors that could possibly be 
verified.

5. Following the receipt of a response 
from USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which is established by the 
record.  If no stressor has been 
verified, the RO should so state in 
its report.  This report is then to 
be added to the claims folder.

6. If, and only if, the veteran 
engaged in combat or a stressor is 
verified, the veteran should be 
scheduled for a VA psychiatric 
examination to verify a diagnosis of 
PTSD in accordance with diagnostic 
criteria enumerated in DSM-IV of the 
Diagnostic and Statistical Manual of 
Mental Disorders, published by the 
American Psychiatric Association.  
Prior to the examination, the RO must 
provide the examiner the summary of 
any verified stressors, and the 
examiner should be instructed that 
only these events may be considered 
for the purpose of determining 
whether a diagnosis of PTSD is 
supported by in-service stressors if 
combat service is not shown.  The 
claims folder should be made 
available to the examiner for review 
in connection with the examination.

After reviewing the records and examining 
the veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  What is the nature of the veteran's 
current PTSD, if he is so diagnosed?

(b)  If diagnosed, what is the 
apparent/likely etiology of the veteran's 
PTSD?  

(c)  The examiner is requested to 
specifically address the relationship, if 
any, between the veteran's period of 
active service and any current 
psychiatric disorder.

(d)  Does the record establish that the 
veteran's currently-diagnosed disorders, 
if shown, at least as likely as not was 
incurred in or aggravated by military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

7. The veteran should then be 
scheduled for other appropriate VA 
examinations in order to determine 
the nature and severity of his non-
psychiatric disorders - specifically, 
hypertension, periarticular 
fibrositis, and irritable bowel 
syndrome.  Again, the appellant is 
encouraged to provide information 
establishing that he actually has or 
is being treated for any of the 
claimed disorders.  Initially, the 
examiner is requested to review the 
claims file, including all service 
medical and post-service medical 
reports of record and adequately 
summarize all of the relevant 
history, including relevant treatment 
and previous diagnoses regarding the 
veteran's hypertension, periarticular 
fibrositis, and irritable bowel 
syndrome.  After reviewing the 
records and examining the veteran, 
the examiner is requested to express 
an opinion as to the following 
questions:

(a) What is the nature of the 
veteran's current hypertension, 
periarticular fibrositis, and 
irritable bowel syndrome, if found?

(b) What is the apparent/likely 
etiology of any of these disorders?

(c) The examiner is requested to 
specifically address the 
relationship, if any, between the 
veteran's period of active service 
and any current disorder.

(d) Does the record establish that 
the veteran's currently diagnosed 
disorders, if shown, at least as 
likely as not were incurred in or 
aggravated by military service?  In 
responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history provided by 
the veteran.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.

8.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  It should 
also be determined if additional 
examination is indicated.  If so, it 
should be scheduled.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





